PROYOSTY, J.
This case has been submitted to the court without oral argument and without brief from either side. The husband sues the wife for divorce on the ground of adultery. The marriage is alleged to have taken place in Canada, and the wife is alleged to be now living in open concubinage in Tennessee. There is no allegation or proof that she was ever in Louisiana, or that she has had any notice of this suit, by citation or otherwise. She is being proceeded against by the appointment of a curator ad hoc to represent her.
There is no allegation or proof that plaintiff is domiciliated in this state. The only part of the petition bearing upon the domicile or residence of plaintiff is that wherein he describes himself as being a resident of the city of New Orleans, and the only part of the evidence bearing upon the same point is that wherein some of the witnesses say that plaintiff is a jockey attending the races, and that he is “at present in the city of New Orleans.”
Whether the courts would have jurisdiction or not if plaintiff were domiciled in the state need not be decided. They certainly *1097have no jurisdiction in the absence of allegation or proof of such domicile.
The judgment is therefore set aside, and the case is remanded for further proceedings according to law; plaintiff to pay costs heretofore incurred in both courts.